Title: From Thomas Jefferson to Thomas Sumter, Sr., 11 February 1804
From: Jefferson, Thomas
To: Sumter, Thomas, Sr.


               
                  Feb. 11. 04.
               
               Extract of a letter from Philadelphia
               ‘Mr. Burr is here. he and P. Butler are much together. several federal characters of note are here also; among whom is one of the Pinckneys. all visit him.’
               Extract of another letter from Philadelphia.
               ‘During mr Burr’s stay here he saw much company: among others mr P. Butler in particular. I strongly suspect some arrangements have been made to defeat the proposed amendment, as the latter is about to leave, or has already left this for Carolina. the amendment is before the Jersey legislature. I understood a decision was expected this day. mr Burr has been at Trenton since yesterday.’
               Th: Jefferson communicates the above to Genl. Sumpter in confidence, merely that he may understand his colleague. clandestine influence on the governor, to prevent his calling the legislature, is the only thing to be apprehended; & this only because it will prevent that state from the opportunity of pronouncing it’s will, whatever it may be. this communication being for Genl. Sumpter’s private information, Th:J. begs him to burn it, and to accept his friendly salutations.
            